Exhibit 10.4

LOGO [g73925ex10_4p1.jpg]

Management Incentive Plan

FY 2010

September 30, 2009

Participant Performance Objectives

and

Plan Document

 

Page | 1



--------------------------------------------------------------------------------

Integral Systems, Inc. Management Incentive Plan (“MIP”) for FY 2010 is based on
the Board of Directors’ approved targets for the fiscal year as follows:

Corporate Officers:

Corporate Performance: Bookings, Revenue, Gross Profit and Earnings Per Share

Executives – Operations:

Group or Division Performance: Bookings, Revenue, Gross Profit

Executives – Corporate Infrastructure:

Group Performance: Successful business-oriented support of operations,
achievement of budgeted cost

AWARD CALCULATIONS

Target award levels are based upon a percentage of each individual’s base salary
according to each individual’s level in the organization:

 

Executive Category

  

Eligible Bonus as a

% of Base Salary

 

CEO

   75 % 

CFO, COO and General Counsel

   50 % 

Executive I

   40 % 

Executive II

   30 % 

Executive III

   20 % 

Awards will be further determined by a system of goal weighting based on the
following:

 

Individual Category

  

Corporate

   

Group

   

Division

   

Individual

 

Corporate Officers

   80 %    0 %    0 %    20 % 

Corporate Support Personnel

   80 %    0 %    0 %    20 % 

Group Leaders

   20 %    60 %    0 %    20 % 

Division Leaders

   10 %    10 %    60 %    20 % 

There are four performance criteria that are considered to determine the
Company’s financial performance with respect to goal attainment using the
following weighting criteria:

 

Performance Criteria

  

Weighting

 

Bookings

   30 % 

Revenue

   20 % 

Gross Profit

   30 % 

Earnings Per Share

   20 % 

 

Page | 2



--------------------------------------------------------------------------------

Note: In the event that corporate gross profit achievement is less than 90% of
target, any individual performance award percentage can be set to zero at the
discretion of Executive Management and/or the Compensation Committee of the
Board of Directors.

Award Schedule Based on Financial Performance:

Calculated Awards are based on performance against financial targets established
at the beginning of the Plan Year. Awards will be calculated on actual results
using the following Award Table:

 

Performance Against Plan

   Revenue & EPS
Percent of Target Earned   Gross Profit & Bookings
Percent of Target Earned

Less than 90%

   0%   0%

90%

   50%   0%

91%

   55%   0%

92%

   60%   0%

93%

   65%   0%

94%

   70%   0%

95%

   75%   50%

96%

   80%   60%

97%

   85%   70%

98%

   90%   80%

99%

   95%   90%

100%

   100%   100%

101%

   105%   105%

102%

   110%   110%

103%

   115%   115%

104%

   120%   120%

105%

   125%   125%

110%

   150%   150%

115%

   175%   175%

120% and greater

   200% (max)   200% (max)

(See attached Executive Bonus Achievement Form for further details regarding
weighting)

 

Page | 3



--------------------------------------------------------------------------------

LOGO [g73925ex10_4p4.jpg]

Management Incentive Plan Bonus Worksheet – FY2010

Executive Officers

 

Name:  

 

   Target Bonus Amount: $   

 

  

 

Company Level

   Percent
of
Bonus    

Performance

Criteria

   Weight
%     Performance
(See Chart)    Total
$

Corporate

   80 %    Revenue    20 %      

(Consolidated)

     Gross Profit    30 %            Earnings Per Share    20 %           
Bookings    30 %      

Individual

   20 %    See Goal Statements        

 

Management Approval:  

 

 

Name (Print):  

 

 

Date:  

 

 

 

Page | 4



--------------------------------------------------------------------------------

LOGO [g73925ex10_4p5.jpg]

Management Incentive Plan Bonus Worksheet – FY2010

Group Operation Leaders

 

Name:  

 

   Group:  

 

   Target Bonus Amount: $   

 

  

 

Company Level

   Percent
of
Bonus    

Performance

Criteria

   Weight
%     Performance
(See Chart)    Total
$

Corporate

   20 %    Revenue    20 %      

(Consolidated)

     Gross Profit    30 %            Earnings Per Share    20 %           
Bookings    30 %      

Group

   60 %    Revenue    20 %            Gross Profit    40 %            Bookings
   40 %      

Individual

   20 %    See Goal Statements        

 

Management Approval:  

 

 

Name (Print):  

 

 

Date:  

 

 

 

Page | 5



--------------------------------------------------------------------------------

LOGO [g73925ex10_4p6.jpg]

Management Incentive Plan Bonus Worksheet – FY2010

Division Operation Leaders

 

Name:  

 

   Group:  

 

   Division:  

 

   Target Bonus Amount: $   

 

  

 

Company Level

   Percent
of
Bonus    

Performance

Criteria

   Weight
%     Performance
(See Chart)    Total
$

Corporate

   10 %    Revenue    20 %      

(Consolidated)

     Gross Profit    30 %            Earnings Per Share    20 %           
Bookings    30 %      

Group

   10 %    Revenue    20 %            Gross Profit    40 %            Bookings
   40 %      

Division

   60 %    Revenue    20 %            Gross Profit    40 %            Bookings
   40 %      

Individual

   20 %    See Goal Statements        

 

Management Approval:  

 

 

Name (Print):  

 

 

Date:  

 

 

 

Page | 6



--------------------------------------------------------------------------------

LOGO [g73925ex10_4p7.jpg]

Management Incentive Plan Bonus Worksheet – FY2010

Corporate Support Leaders

Name:                                          
                                                                 

Department:                                          
                                                        

Target Bonus Amount: $                                          
                                   

 

Company Level

   Percent
of
Bonus    

Performance

Criteria

   Weight
%     Performance
(See Chart)    Total
$

Corporate

   10 %    Revenue    20 %      

(Consolidated)

     Gross Profit    30 %            Earnings Per Share    20 %           
Bookings    30 %      

Group

   10 %    Total Corporate SG&A Budgeted Cost        

Department

   60 %    Department SG&A Budgeted Cost        

Individual

   20 %    See Goal Statements        

Management Approval:                                          
                                                                                

Name (Print):                                          
                                         
                                                       

Date:                                          
                                         
                                                                     

Note: In the event that corporate support leaders exceed his/her G&A Budget, any
individual performance award percentage can be set to zero at the discretion of
Executive Management and/or the Compensation Committee of the Board of
Directors.

 

Page | 7



--------------------------------------------------------------------------------

Integral Systems, Inc. Management Incentive Plan (MIP)

SECTION 1. PURPOSE OF THE MANAGEMENT INCENTIVE PLAN (“the Plan”)

The purpose of the Plan is to promote the success of the Company by providing to
participating executives bonus incentives that qualify as performance-based
compensation by:

 

1.1 Encouraging individual effort and group teamwork toward the achievement of
overall Corporate, Group, Division and Individual goals.

 

1.2 Rewarding outstanding executive performance.

 

1.3 Providing total direct compensation (base salary plus annual incentive),
which is competitive in the Company’s relevant market sector and which is
sufficient to ensure the Company’s ability to attract, retain, and motivate
outstanding executives.

 

1.4 Engaging executives in business success by sharing the gains realized from
changed behaviors.

 

1.5 Communicating priorities to indicate the relative importance of certain
objectives and goals of the Company.

SECTION 2. DEFINITIONS AND TERMS

2.1 Accounting Terms. Except as otherwise expressly provided or the context
otherwise requires, financial and accounting terms are used as defined for
purposes of, and shall be determined in accordance with generally accepted
accounting principles as applied and reflected in the consolidated financial
statements of the Company, prepared in the ordinary course of business.

2.2 Specific Terms. The following words and phrases as used herein shall have
the following meanings unless a different meaning is plainly required by the
context:

“Base Salary” in respect of any Performance Period means the aggregate base
annualized salary of a Participant from the Company and all affiliates of the
Company at the time Participant is selected to participate for that Performance
Period, exclusive of any commissions or other Company-provided benefits or
perquisites or for contributions to a plan qualifying under Section 401(k) of
the Code or contributions to a cafeteria plan under Section 125 of the IRS Code.

“Bonus” means a cash payment or a payment opportunity as the context requires.

“Bookings” means new contract awards and extensions to existing contracts minus
and contract scope reductions.

“Group” means any entity reporting directly to the corporate level.

“Division” means any entity or corporate activity organized as an administrative
or functional unit.

“Calculated Award” means the Total Performance Score multiplied by the Target
Award established at the beginning of the Plan Year.

 

Page | 8



--------------------------------------------------------------------------------

“Committee” means the Compensation Committee of the Board of Directors of
Integral Systems, Inc.

“Company” means Integral Systems, Inc. and any successor, whether by merger,
ownership of all or substantially all of its assets, or otherwise.

“Corporate Performance” means Integral’s annual financial and operational
performance measures and specific objectives established by top Executive and
approved by the Committee. The attainment of these performance objectives will
be used to determine the awards.

“Group Performance” means specific performance objectives established for
participants with Group responsibility, with an appropriate weighting applied
based on the intended focus on top Executive. The financial performance of the
appropriate Group as defined in the worksheet will be used in calculating the
participant’s award.

“Division” means specific financially objectives established for participants
with Division responsibility, which includes building sustainable and consistent
annual revenue, achieving operating income and building a backlog of bookings.
The financial performance of the appropriate Division as defined in the
worksheet will be used in calculating the participant’s award.

“Earned Award” means the Calculated Award which may be adjusted based on a
review of a participant’s contributions and other performance criteria
considered by top Executive with input from senior Executive.

“EPS” for any Year means earnings per share of the Company, as reported in the
Company’s Consolidated Statement of Income set forth in the audited annual
financial statements of the Company for the Year.

“Executive” means a key employee (including any officer) of the Company who is
(or in the opinion of the Committee may during the applicable Performance Period
become) an “executive officer” as defined in Rule 3b-7 under the Securities
Exchange Act of 1934.

“Individual Performance” means the performance objectives specifically
attributable to each Participant reflective of his/her functional area and
responsibilities, taking into consideration top Executive’s evaluation of
performance in that regard.

“Gross Profit” means Revenue less the sum of all direct expenses including
labor, material and overhead.

“Participant” means an Executive Officer selected to participate in the Plan by
the Committee. Participants must have an ongoing opportunity to contribute
significantly to the success and profitability of the Company.

“Performance Period” means the fiscal Year or Years with respect to which the
Performance Targets are set by the Compensation Committee, typically the Plan
Year.

“Performance Target(s)” means the specific objective goal or goals (which may be
cumulative and/or alternative) that are set in writing by the Committee for each
Executive for the Performance Period in respect of any one or more of the
performance criteria.

 

Page | 9



--------------------------------------------------------------------------------

“Plan Year” means any one or more fiscal years of the Company commencing on or
after October 1, that represent(s) the applicable Performance Period and end(s)
no later than September 30.

“Revenue” means the actual sales revenue results achieved during the Plan Year
as reported in the Company’s audited financial statements.

“Target Award” means the established award that a participant is eligible to
receive if all performance objectives are achieved at 100%. The Target Award is
shown as a percentage of the Participant’s Base Salary.

“Target Performance Level” means the fully satisfied performance level at which
awards will equal 100% of the Target Award established for that performance
measure.

“Threshold Performance Level” means the minimum level of acceptable performance
for which incentive awards will be earned for any of the established performance
objectives or measures.

“Total Performance Score” means the sum of all of a Participant’s scores.

SECTION 3. ADMINISTRATION OF THE PLAN

3.1 The Committee. The Plan shall be administered by a Committee consisting of
at least three members of the Board of Directors of the Company, duly authorized
by the Board of Directors of the Company to administer the Plan, who (i) are not
eligible to participate in the Plan and (ii)are “outside directors.”

3.2 Powers of the Committee. The Committee shall have the sole authority to
establish and administer the Performance Target(s) and the responsibility of
determining from among the executives and managers those persons who will
participate in and receive Bonuses under the Plan, the amount of such Bonuses,
and the time or times at which and the form and manner in which Bonuses will be
paid and shall otherwise be responsible for the administration of the Plan, in
accordance with its terms. The Committee shall have the authority to construe
and interpret the Plan and any agreement or other document relating to any Bonus
under the Plan. For each Performance Period, the Committee shall determine, at
the time the Performance Target(s) are set, those selected as Participants in
the Plan. All powers accruing to the Committee that affect Named Officers of the
Corporation shall be subject to final approval by the Board of Directors.

3.3 Requisite Action. A majority (but not fewer than two) of the members of the
Committee shall constitute a quorum. The vote of a majority of those present at
a meeting at which a quorum is present or the unanimous written consent of the
Committee shall constitute action by the Committee.

3.4 Express Authority (and Limitations on Authority) to Change Terms and
Conditions of Bonus. Without limiting the Committee’s authority under other
provisions of the Plan, the Committee shall have the authority to accelerate a
Bonus (after the attainment

 

Page | 10



--------------------------------------------------------------------------------

of the applicable Performance Target(s)) and to waive restrictive conditions for
a Bonus (including any forfeiture conditions, but not Performance Target(s)), in
such circumstances as the Committee deems appropriate.

SECTION 4. BONUS PROVISIONS.

4.1 Provision for Bonus. Each Participant may receive a Bonus if and only if the
Performance Threshold(s) established by the Committee are attained. The
applicable Performance Period and Performance Target(s) shall be determined by
the Committee consistent with the terms of the Plan. Notwithstanding the fact
that the Performance Target(s) have been attained, the Company may pay a Bonus
of more than or less than the amount determined by the formula or standard
established, or may pay no Bonus at all, unless the Committee otherwise
expressly provides by written contract or other written commitment.

4.2 Selection of Performance Target(s). The specific Performance Target(s) must
be established by the Committee in advance of the deadlines applicable. At the
time the Performance Target(s) are selected, the Committee shall provide, in
terms of an objective formula or standard for each Participant, and for any
person who may become a Participant after the Performance Target(s) are set, the
method of computing the specific amount that will represent the maximum amount
of Bonus payable to the Participant if the Performance Target(s) are attained.

4.3 Selection of Participants. For each Performance Period, the Committee shall
determine, at the time the Performance Target(s) are set, those executives,
managers and key staff who will participate in the Plan.

4.4 Effect of Mid-Year Commencement of Service. If services as a Participant
commence after the adoption of the Plan and the Performance Target(s) are
established for a Performance Period, the Committee may grant a Bonus that is
proportionately adjusted based on the period of actual service during the Year;
the amount of any Bonus paid to such person shall not exceed that proportionate
amount of the applicable maximum individual bonus.

4.5 Changes Resulting From Accounting Changes. If, after the Performance
Target(s) are established for a Performance Period, a change occurs in the
applicable accounting principles or practices, the amount of the Bonuses paid
under this Plan for such Performance Period shall be determined without regard
to such change.

4.6 Committee Discretion to Determine Bonuses. The Committee has the sole
discretion to determine the standard or formula pursuant to which each
Participant’s Bonus shall be calculated (in accordance with Section 4.2),
whether all or any portion of the amount so calculated will be paid, and the
specific amount (if any) to be paid to each Participant, subject in all cases to
the terms, conditions and limits of the Plan and of any other written commitment
authorized by the Committee. To this same extent, the Committee may at any time
establish additional conditions and terms of payment of Bonuses (including but
not limited to the achievement of other financial, strategic or individual
goals, which may be objective or subjective) as it may deem desirable in
carrying out the purposes of the Plan and may take into account such other
factors as it deems appropriate in administering any aspect of the Plan.

 

Page | 11



--------------------------------------------------------------------------------

4.7 Committee Certification. No Participant shall receive any payment under the
Plan unless the Committee has certified, by resolution or other appropriate
action in writing, that the amount thereof has been accurately determined in
accordance with the terms, conditions and limits of the Plan and that the
Performance Target(s) and any other material terms previously established by the
Committee or set forth in the Plan were in fact satisfied.

SECTION 5. GENERAL PROVISIONS

5.1 No Right to Bonus or Continued Employment. Neither the establishment of the
Plan nor the provision for or payment of any amounts hereunder nor any action of
the Company (including, for purposes of this Section 5.1, any predecessor or
subsidiary), the Board of Directors of the Company or the Committee in respect
of the Plan, shall be held or construed to confer upon any person any legal
right to receive, or any interest in, a Bonus or any other benefit under the
Plan, or any legal right to be continued in the employ of the Company. The
Company expressly reserves any and all rights to discharge an Participant in its
sole discretion, without liability of any person, entity or governing body under
the Plan. The Company shall have no obligation to pay any Bonus hereunder nor to
pay the maximum amount so calculated or any prorated amount based on service
during the period, unless the Committee otherwise expressly provides by written
contract or other written commitment.

5.2 Discretion of Company, Board of Directors and Committee. Any decision made
or action taken by the Company or by the Board of Directors of the Company or by
the Committee arising out of or in connection with the creation, amendment,
construction, administration, interpretation and effect of the Plan shall be
within the absolute discretion of such entity and shall be conclusive and
binding upon all persons. No member of the Committee shall have any liability
for actions taken or omitted under the Plan by the member or any other person.

5.3 Absence of Liability. A member of the Board of Directors of the Company or a
member of the Committee of the Company or any officer of the Company shall not
be liable for any act or inaction hereunder, whether of commission or omission.

5.4 No Funding of Plan. The Company shall not be required to fund or otherwise
segregate any cash or any other assets which may at any time be paid to
Participants under the Plan. The Plan shall constitute an “unfunded” plan of the
Company. The Company shall not, by any provisions of the Plan, be deemed to be a
trustee of any property, and any obligations of the Company to any Participant
under the Plan shall be those of a debtor and any rights of any Participant or
former Participant shall be no greater than those of a general unsecured
creditor.

5.5 Non-Transferability of Benefits and Interests. Except as expressly provided
by the Committee, no benefit payable under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any such attempted action be void and no such benefit
shall be in any manner liable for or subject to debts, contracts, liabilities,
engagements or torts of any Participant or former Participant. This Section 5.5
shall not apply to an assignment of a contingency or payment due after the death
of the Participant to the deceased Participant’s legal representative or
beneficiary.

 

Page | 12



--------------------------------------------------------------------------------

5.6 Law to Govern. All questions pertaining to the construction, regulation,
validity and effect of the provisions of the Plan shall be determined in
accordance with the laws of the State of Maryland.

SECTION 6. AMENDMENTS, SUSPENSION OR TERMINATION OF PLAN

The Board of Directors or the Committee may from time to time amend, suspend or
terminate in whole or in part, and if suspended or terminated, may reinstate,
any or all of the provisions of the Plan. The committee has the sole discretion
to modify the calculated award by ± 10%.

 

Page | 13